Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

                DISTRICT OF COLUMBIA COURT OF APPEALS

                                   No. 13-AA-200

                            CASSANDRA ROSS, PETITIONER,

                                          v.

                          DISTRICT OF COLUMBIA
             DEPARTMENT OF EMPLOYMENT SERVICES, RESPONDENT.

                        On Petition for Review of a Decision
                     of the Compensation Review Board of the
            District of Columbia Department of Employment Services
                                   (CRB-189-12)

(Submitted September 25, 2015                        Decided October 29, 2015)

      Cassandra Ross, pro se.

       Irvin B. Nathan, Attorney General for the District of Columbia at the time
the brief was filed, Todd S. Kim, Solicitor General, Loren L. AliKhan, Deputy
Solicitor General, and Mary L. Wilson, Senior Assistant Attorney General, were on
the brief for respondent.

      Jonathan Levy and Paul Perkins were on the brief for amicus curiae, The
Legal Aid Society of the District of Columbia, in support of neither party.

      Before FISHER and MCLEESE, Associate Judges, and RUIZ, Senior Judge.

      RUIZ, Senior Judge: Petitioner Cassandra Ross appeals the 2013 decision of

the Compensation Review Board (“CRB”) terminating the disability benefits that

she had received for over a decade on the basis that her injury had resolved. We
                                            2

reverse and remand for consideration of the agency-employer‟s request to

terminate benefits, under the proper standard:     one that imposes the ultimate

burden on the employer after a burden-shifting analytical framework.



                                     I. Facts


      Petitioner suffered back and leg injuries in 1994 while working as a

physician‟s assistant for the District of Columbia Department of Corrections (“the

agency-employer”). In 1998, she suffered complications from her earlier injury,

which caused additional injury to her neck and knee. Petitioner applied for, and

received, temporary total disability benefits for these work-related injuries

pursuant to the District of Columbia Government Comprehensive Merit Personnel

Act of 1978, D.C. Code, as amended, § 1-623.01 (2014 Repl.) (“CMPA”).1



      In 2011, the District required that petitioner submit to a medical examination

by an assigned doctor who was not her treating physician. Based on the results of

that examination, the Office of Risk Management issued a Notice of Intent to

Terminate, and—after reconsideration, requested by petitioner—a Final Decision

      1
          Petitioner‟s temporary total disability benefits were reduced in a 2002
Compensation Order to temporary partial disability benefits, from $1010.71 to
$409.08, on the basis that she was physically capable of returning to work in some
capacity.
                                             3

terminating her workers‟ compensation benefits. On appeal, a Department of

Employment Services (“DOES”) Administrative Law Judge (“ALJ”) upheld the

termination, concluding in a 2012 Compensation Order that petitioner‟s injuries

had resolved such that she was no longer entitled to benefits. The ALJ found that

the agency-employer “presented substantial evidence that [petitioner‟s] current

[medical] conditions are not caused by her employment,” that is, the work-related

injuries that she suffered in 1994, and that petitioner was capable of returning to

work. The ALJ further found that petitioner‟s evidence, which consisted primarily

of reports from her treating physicians, was “insufficient to overcome that

presented” by the agency-employer, and thus terminated her benefits. In 2013, the

CRB affirmed the ALJ‟s 2012 Compensation Order.



      On appeal to this court, petitioner argues that: (i) DOES should have given

preference to her treating physician‟s reports over the District‟s examining

physician, (ii) she is entitled to a presumption of continued compensation, and (iii)

substantial evidence does not support the CRB‟s affirmance of the Compensation

Order terminating her benefits.



      Before turning to petitioner‟s arguments, however, we address the CRB‟s en

banc decision in Mahoney v. District of Columbia Public Schools, CRB No. 14-67

(Nov. 12, 2014), released following the CRB‟s 2013 decision and order in this
                                            4

case. The court appointed the Legal Aid Society of the District of Columbia to file

a brief as amicus curiae on the CRB‟s Mahoney decision and its applicability to

this case.



                               II. Applicable Law



       Under the CMPA, an award of compensation may be modified when there

is “reason to believe a change of condition has occurred” and “shall be made in

accordance with [] standards and procedures” set forth in the statute. D.C. Code

§ 1-623.24 (d)(1) (2014 Repl.) (setting forth requirement of written notice to

claimant, opportunity for claimant to respond, and “full review of the reasons for

the proposed modification and the arguments and information provided by the

claimant”).   Mahoney clarified the procedure to be followed when a District

agency-employer has accepted a claim for workers‟ compensation and paid

workers‟ compensation benefits, but later moves to terminate or modify those

benefits. The CRB determined that in such situations, the employer-agency “has

the burden of proving by a preponderance of the evidence that conditions have

changed such that the claimant no longer is entitled to the benefits” the agency-

employer has been paying. Mahoney, CRB No. 14-67 at 8. Mahoney established a

burden-shifting framework to be applied by DOES ALJs when considering

whether benefits may be terminated or modified. Under the new framework, the
                                            5

agency bears the initial burden of production, by presenting “current and probative

evidence” that the claimant‟s condition has “sufficiently changed to warrant a

modification or termination of benefits.” Id. at 9. If the agency-employer does so,

the burden of production shifts to the claimant, who may rebut that evidence by

presenting “reliable and relevant” evidence that his or her condition has not

changed to warrant a modification or termination. Id. If the claimant presents

such evidence, the ALJ then considers the totality of the evidence to determine

whether the agency-employer has proved, by a preponderance of the evidence, that

the claimant‟s benefits should be modified or terminated.2 Id.



      The District of Columbia, on behalf of the Department of Employment

Services, acknowledges that the Mahoney framework is a proper interpretation of

CMPA, and that it should apply to petitioner‟s case, which was pending on appeal

to this court when Mahoney was decided. DOES further acknowledges that the

ALJ‟s rationale does not follow the burden-shifting framework or apply the

ultimate standard of proof laid out in Mahoney. We agree.



      Although we retain final authority on issues of statutory interpretation, we

      2
          Two CRB panel members dissented in Mahoney. Both would have
preferred a two-step approach in which the ultimate burden of proof fell on the
claimant. Mahoney, CRB No. 14-67 at 12-14.
                                              6

acknowledge the “CRB‟s special expertise in administering the CMPA,” and

accordingly we “defer to their reasonable interpretations of ambiguous provisions

in that legislation.” Sheppard v. District of Columbia Dep’t of Emp’t Servs., 993
A.2d 525, 527 (D.C. 2010) (quoting Howard Univ. Hosp. v. District of Columbia

Dep’t of Emp’t Servs., 960 A.2d 603, 606 (D.C. 2008)). We will abide by the

CRB‟s interpretation of the CMPA even where an alternate interpretation is also

reasonable, or where we may have interpreted the statute differently than did the

CRB if construing the statute in the first instance. Id.



      The CMPA is silent on the burdens of production and persuasion where an

agency-employer seeks to terminate a claimant‟s workers‟ compensation benefits

granted by a prior compensation order.         In the absence of express statutory

guidance, we conclude that the burden-shifting framework established by the CRB

in Mahoney, which places the ultimate burden of persuasion on the agency-

employer, is a reasonable interpretation of the statute.




      As this court noted in Kea v. Police & Firemen’s Ret. & Relief Bd., “[i]t is a

fundamental principle of administrative, statutory and case law that the „burden of

proof is on the proponent of the rule or order.‟” 429 A.2d 174, 175 (D.C. 1981)

(quoting D.C. Code 1973, § 1-1509 (b) (currently codified as D.C. Code § 2-509
                                            7

(2012 Repl.) and 5 U.S.C. § 556 (d) (1976)). Under that principle, where the

agency-employer asserts that circumstances have changed so as to warrant

termination or modification of a public worker‟s compensation benefits, the

ultimate burden of demonstrating a change of circumstances should fall on the

agency-employer as the proponent of a change in benefits. The CRB‟s Mahoney

decision applies that “fundamental principle” to CMPA cases.



      Moreover, placing the burden of proof on the agency-employer seeking to

terminate workers‟ compensation benefits of a public employee under the CMPA

is consistent with the District‟s other workers‟ compensation statutes.      While

workers‟ compensation for most public sector employees is governed by the

CMPA, the Police and Firefighters Retirement and Disability Act, D.C. Code § 5-

701 (“PFRDA”) provides workers‟ compensation benefits for the District‟s police

and firefighters, and the District of Columbia Workers‟ Compensation Act, D.C.

Code § 32-1501 (“WCA”) provides workers‟ compensation benefits for private

sector employees. We interpret these three statutes to be consistent with each

other, even where the statutes‟ language is not identical, in light of their similar

humanitarian purpose. See, e.g., Nunnally v. District of Columbia Metro. Police

Dep’t, 80 A.3d 1004, 1011 & n.14 (D.C. 2013) (utilizing language of the PFRDA

to construe the meaning of “performance of duty” under the CMPA); McCamey v.

District of Columbia Dep’t of Emp’t Servs., 947 A.2d 1191, 1199-201 (D.C. 2008)
                                            8

(en banc) (discussing the conceptual closeness of the CMPA to the WCA and

applying the aggravation rule, expressly codified in the WCA, to the CMPA). In

Washington Metro. Area Transit Auth. v. District of Columbia Dep’t of Emp’t

Servs., a private sector case under the WCA, we stated that where the employer

wished to terminate workers‟ compensation benefits, “the burden is on the party

asserting that a change of circumstances warrants modification to prove the

change.” 703 A.2d 1225, 1231 (D.C. 1997) (citing, inter alia, 8 LARSON, LARSON

WORKERS‟ COMPENSATION LAW, § 81.33 (c) at 15-1194.32). The CRB‟s decision

in Mahoney interprets the CMPA consistently with this court‟s interpretation of the

WCA.



      Additionally, placing the burden of persuasion on the agency-employer is

consistent with the Federal Employees‟ Compensation Act, 5 U.S.C. § 8101

(“FECA”), the “pre-existing federal counterpart” to the CMPA. McCamey, 947
A.2d at 1200.    We have previously “analogized provisions of the CMPA to

FECA,” and follow the interpretation of the FECA in interpreting the CMPA

where both statutes are silent on a matter. Id. at 1200-01 (interpreting the CMPA

to contain an aggravation rule where it, like the FECA, is statutorily silent, but

FECA had previously been interpreted as containing an aggravation rule). The

FECA and CMPA statutes are both silent regarding the burden of persuasion where

the agency-employer seeks to reduce or terminate previously-paid benefits. The
                                           9

FECA, however, has been interpreted as placing this burden on the government.

See, e.g., McCall v. United States, 901 F.2d 548, 549 (6th Cir. 1990) (noting, as

part of the appeal‟s procedural history, that the Department of Labor “concluded

that [the agency-employer] had failed to carry its burden of proof with respect to

termination of [the employee‟s] FECA benefits, and restored [the employee‟s]

FECA compensation”). The CRB‟s interpretation of the CMPA in Mahoney is

therefore also consistent with the interpretation of the FECA.      We have no

difficulty concluding that the CRB‟s imposition of the burden of proof, by a

preponderance of the evidence, on the agency-employer before benefits can be

modified or terminated is reasonable.



      We further conclude that Mahoney’s framework, which places the initial

burden of production on the agency-employer, and then shifts it to the claimant

while keeping the burden of persuasion at all times with the agency-employer, is

also reasonable. We have noted that, in the workers‟ compensation realm, the

burden of production “may shift once the moving party establishes his case.”

Washington Metro. Area Transit Auth. v. District of Columbia Dep’t of Emp’t

Servs., 703 A.2d at 1231 (citing 8 LARSON, § 81.33 (c) at 15-1194.42).

Additionally, burden-shifting frameworks similar to Mahoney have been approved

by this court in other contexts that place the initial burden of production on the

movant. See, e.g., Gatewood v. District of Columbia Water & Sewer Auth., 82
                                             10
A.3d 41, 51-52 & nn.59-60 (D.C. 2013) (discussing the burden-shifting framework

for adjudicating disputes with the water authority wherein a customer has the

initial burden of proof); Nader v. de Toledano, 408 A.2d 31, 48 (D.C. 1979)

(explaining burden-shifting in the context of a motion for summary judgment);

Larry v. National Rehab. Hosp., 973 A.2d 180, 183 n.4 (D.C. 2009) (describing the

framework for determining gross misconduct in the unemployment compensation

context); see also Dir., OWCP v. Greenwich Collieries, 512 U.S. 267, 279-80

(1994) (invalidating rule that shifted burden of persuasion to party opposing

benefits claim in contravention of requirement in Administrative Procedures Act

placing burden on proponent of rule or order). We discern no cause to deviate

from that established method here.



      Finally, it is well-established that judicial decisions interpreting statutes are

“given full retroactive effect in all cases still open on direct review and as to all

events, regardless of whether such events predate or postdate our announcement of

the rule.” Harper v. Virginia Dep’t of Taxation, 509 U.S. 86, 97 (1993) (quoting

James B. Beam Distilling Co. v. Georgia, 501 U.S. 529 (1991)); see Davis v.

Moore, 772 A.2d 204, 215 (D.C. 2001) (en banc); id. at 233-34 (Ruiz, J.,

concurring in part) (noting need to respect a separate branch of government); Otts

v. United States, 952 A.2d 156, 161 n.4 (D.C. 2008). We apply this rule even

where “the trial judge‟s disposition was correct at the time of his ruling.”
                                            11

Washington v. Guest Servs., 718 A.2d 1071, 1074 (D.C. 1998).


      Having concluded that the Mahoney framework is a reasonable

interpretation of the CMPA, and that this case—which was pending on appeal

when Mahoney was released—is eligible for Mahoney‟s retroactive application, we

turn to the CRB‟s affirmance of the ALJ‟s 2012 Compensation Order terminating

petitioner‟s benefits. It is clear, as the District of Columbia concedes, that the

ALJ‟s analysis deviated from the three-part burden-shifting framework set out in

Mahoney. The 2012 Compensation Order recognized that the agency-employer

had the initial burden of production to demonstrate cause for termination of

petitioner‟s workers‟ compensation benefits. The ALJ found that the agency-

employer satisfied this burden by presenting “substantial evidence” of petitioner‟s

ability to return to work, but did not expressly address whether the evidence was

“current and probative” in support of a “sufficient[] change” in claimant‟s

condition warranting termination of benefits, as Mahoney directs. See Mahoney,

CRB No. 14-67 at 9. Furthermore, although the ALJ stated that the agency-

employer had the initial burden of proof, the ALJ went on to cite Jones v. District

of Columbia Superior Court, CRB No. 10-003, at 2-3 (March 10, 2011), which

followed a two-part burden-shifting test and placed the ultimate burden of

persuasion on the claimant. Similar to Jones, the ALJ‟s 2012 Compensation Order

in this case ultimately concluded that petitioner presented evidence “insufficient to
                                           12

overcome that presented” by the agency-employer, a formulation that could be

read as placing the ultimate burden on the petitioner. The CRB affirmed the ALJ‟s

Compensation Order in 2013. The following year, the CRB issued Mahoney,

which implicitly overruled Jones.



      Accordingly, we remand the case to the CRB, for further remand to the ALJ,

for evaluation of the evidence in light of the burden-shifting framework established

in Mahoney with the ultimate burden of proof, by a preponderance of the evidence,

on the agency-employer.



                                    III. Remand



      Mahoney’s framework is based on the presumption that benefits will

continue unless and until there is a final determination that the agency-employer

has proven, by a preponderance of evidence, that circumstances have changed such

that the claimant is no longer entitled to compensation. Id.; see D.C. Code § 1-

623.24 (d)(3) (providing that benefits may not be modified until procedures “have

been completed” except in five specific circumstances). We do not discern, on the

arguments before us, that petitioner is entitled to a further legal presumption of

continued benefits.
                                             13




      While this appeal was pending, petitioner moved to supplement the record

with medical reports from her physicians concerning her condition. Some of the

documents bear dates that precede the hearing before the ALJ, and others post-date

the proceedings. Although the court denied the motion in connection with this

appeal, petitioner may seek to introduce that evidence on remand, and the ALJ may

admit further evidence as appropriate.3



      As the ALJ considers the evidence on remand, however, there is no legal

obligation to give greater weight to petitioner‟s treating physicians‟ reports. As

noted in District of Columbia Pub. Sch. v. District of Columbia Dep’t. of Emp’t, 95
A.3d 1284 (D.C. 2014), the Council of the District of Columbia abolished the

treating physician preference in public sector workers‟ compensation cases. Id. at

1288-89.    As petitioner was a public sector employee, DOES was under no

obligation to give preference to her treating physician as a matter of law.




      3
        In light of the possibility that on remand the ALJ may admit additional
evidence and that the ALJ is charged with reconsidering the evidence under the
Mahoney burden-shifting framework and applying the ultimate burden of proof
(preponderance of the evidence) on the agency-employer, there could be a change
in the ALJ‟s ultimate determination. Therefore, we do not address petitioner‟s
argument that the ALJ‟s decision was not supported by substantial evidence.
14

 So ordered.